Mr. Chiee Justice Del Toro
delivered the opinion of the court.
The plaintiff brought an action in the District Court of *140San Jnan. A motion for change of venue to the District Court of Mayagiiez was overruled. An appeal was taken from that ruling, but, as it did not stay the proceedings, the San Juan court proceeded with the case and rendered a default judgment against the defendants a few days before the decision on appeal. The Supreme Court reversed the order appealed from and granted the change of venue.
No appeal was taken from the default judgment and in the Mayagiiez court the plaintiff, in the action so transferred, contended that the question involved had been finally decided and adjudicated by the default judgment. The Ma-yagiiez court decided the question thus raised against the plaintiff, who took the present appeal.
The appellant admits that if an appeal had been taken from the default judgment it would have been reversed by the Supreme Court in accordance with the jurisprudence established in the case of Santalís v. El Zenit, 28 P.R.R. 649, but contends that as the defendants did not appeal, the judgment became final and is executionable against them.
We hold a contrary view. The jurisprudence cited has a broader significance. In the case of Santalís v. El Zenit, supra, it was held, following the jurisprudence of California, that although an appeal from an order denying a change of venue does not stay proceedings in the principal action, the action is subject to the result of the appeal, so that if the order is reversed any action taken after its date is ineffective.
The default judgment rendered in this case after the change of venue had been granted was an absolute nullity and it was not necessary to appeal from it. A suit terminated by judgment is not transferred. When the case was sent by the San Juan court to the Mayagiiez court in compliance with the judgment of the Supreme Court all action taken after the granting of the motion for a changó of venue *141bad become mill and void and tbe case was transferred to be tried again in accordance witb tbe facts and tbe law.
Tbe fact that tbe jurisprudence in tbe California and Porto Rico cases was established in appeals from judgments is of no importance. A defendant, as in tbe Santalís Case, can proceed witb bis defense and, if be is defeated, appeal from the judgment, for if tbe other appeal from tbe order denying a change of venue should be decided against him, tbe judgment rendered in the district court may not thereupon become final because of bis failure to appeal. For example, if in this case tbe decision of tbe Supreme Court on the matter of change of venue bad been different, then there is no doubt that tbe default judgment would have been binding on tbe defendants, as they took no appeal from it.
The order appealed from must be affirmed.